            Case 2:20-cv-06586-JCJ Document 8 Filed 04/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGORY THOMAS,                                :
    Plaintiff,                                 :
                                               :
       v.                                      :       CIVIL ACTION NO. 20-CV-6586
                                               :
LAWRENCE KRASNER, et al.,                      :
    Defendants.                                :

                                              ORDER

       AND NOW, this 1st day of April, 2021, upon consideration of Gregory Thomas’s

Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement

(ECF No. 3), pro se Complaint (ECF No. 2), “Motion for COVID-19 Payment Waiver Under

Extraordinary Circumstance” (ECF No. 4), and Statement (ECF No. 6), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Gregory Thomas, #BJ-6309, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI-Albion or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Thomas’s inmate account; or (b) the average

monthly balance in Thomas’s inmate account for the six-month period immediately preceding

the filing of this case. The Superintendent or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Thomas’s

inmate trust fund account exceeds $10.00, the Superintendent or other appropriate official shall

forward payments to the Clerk of Court equaling 20% of the preceding month’s income credited
            Case 2:20-cv-06586-JCJ Document 8 Filed 04/01/21 Page 2 of 2




to Thomas’s inmate account until the fees are paid. Each payment shall refer to the docket

number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Albion.

       4.      The Complaint is DEEMED filed.

       5.      Thomas’s Complaint is DISMISSED for the reasons stated in the Court’s

Memorandum as follows:

               a. Thomas’s federal claims are DISMISSED WITH PREJUDICE for failure to

                  state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii); and

               b. Thomas’s state claims are DISMISSED WITHOUT PREJUDICE to

                  Thomas reasserting those claims in state court.

       6.      Thomas’s “Motion for COVID-19 Payment Waiver Under Extraordinary

Circumstance” is DENIED.

       7.      The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:

                                                            s/ J. Curtis Joyner

                                            J. CURTIS JOYNER, J.
